       Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF PENNSYLVANIA

PUBLIC EMPLOYEES’ RETIREMENT                 Case No. 2:20-cv-00955-NR
SYSTEM OF MISSISSIPPI, on behalf of itself
and all others similarly situated,           CLASS ACTION

                   Plaintiff,

            v.

MYLAN N.V., HEATHER BRESCH, RAJIV
MALIK, ANTHONY MAURO, and KENNETH
PARKS,

                   Defendants.

  MEMORANDUM OF LAW IN SUPPORT OF THE MOTION OF THE PUBLIC
EMPLOYEES’ RETIREMENT SYSTEM OF MISSISSIPPI FOR APPOINTMENT AS
 LEAD PLAINTIFF AND APPROVAL OF ITS SELECTION OF LEAD COUNSEL
              Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 2 of 17




                                                   TABLE OF CONTENTS

                                                                                                                                      Page

TABLE OF AUTHORITIES .......................................................................................................... ii

PRELIMINARY STATEMENT .................................................................................................... 1

FACTUAL BACKGROUND ......................................................................................................... 3

ARGUMENT .................................................................................................................................. 6

     I.      MISSISSIPPI SHOULD BE APPOINTED LEAD PLAINTIFF .................................... 6

             A.      Mississippi Has Timely Moved For Appointment As Lead Plaintiff ..................... 6

             B.      Mississippi Has The Largest Financial Interest In The Relief
                     Sought By The Class............................................................................................... 6

             C.      Mississippi Satisfies The Requirements of Rule 23 ............................................... 7

                     1.      Mississippi’s Claims Are Typical Of Those Of The Class ............................ 7

                     2.      Mississippi Will Fairly And Adequately Protect The Interests
                             Of The Class .................................................................................................. 7

     II.     THE COURT SHOULD APPROVE MISSISSIPPI’S CHOICE OF
             COUNSEL ....................................................................................................................... 9

CONCLUSION ............................................................................................................................. 12




                                                                      i
              Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 3 of 17




                                                TABLE OF AUTHORITIES

CASES                                                                                                                            PAGE(S)

In re Cendant Corp. Litig.,
    264 F.3d 201 (3d Cir. 2001)...........................................................................................6, 7, 8, 9

Gaer v. Educ. Mgmt. Corp.,
   2010 WL 4687791 (W.D. Pa. Nov. 10, 2010) ...........................................................................7

STATUTES

15 U.S.C. § 78u-4(a)(3) ......................................................................................................... passim

OTHER AUTHORITIES

Fed. R. Civ. P. 23(a)(4) ....................................................................................................................7

H.R. Conf. Rep. No. 104-369 (1995), reprinted in 1995 U.S.C.C.A.N. 730 (1995) .......................9




                                                                      ii
          Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 4 of 17




       The Public Employees’ Retirement System of Mississippi (“Mississippi”) respectfully

submits this memorandum of law in support of its motion for the entry of an Order: (i) appointing

Mississippi as Lead Plaintiff pursuant to Section 21D(a)(3)(B) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. § 78u-4(a)(3)(B), as amended by the Private Securities

Litigation Reform Act of 1995 (the “PSLRA”); (ii) approving Mississippi’s selection of Bernstein

Litowitz Berger & Grossmann LLP (“Bernstein Litowitz”) and Kessler Topaz Meltzer & Check,

LLP (“Kessler Topaz”) as Lead Counsel for the Class; and (iii) granting such other relief as the

Court may deem just and proper.

                                PRELIMINARY STATEMENT

       On June 26, 2020, Mississippi filed the first and only complaint on behalf of itself and

purchasers of the common stock of Mylan N.V. (“Mylan” or the “Company”). Mississippi filed

that complaint to recover the significant losses it and other Mylan investors suffered because of

the fraud perpetrated by Mylan and certain of its senior executive officers (collectively with Mylan,

“Defendants”) in violation of Sections 10(b) and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b),

78t(a)), and U.S. Securities and Exchange Commission Rule 10b-5 promulgated thereunder (17

C.F.R. § 240.10b-5). Specifically, Mississippi alleges that between February 16, 2016 and May

7, 2019, inclusive (the “Class Period”), Defendants misrepresented Mylan’s adherence to federal

quality-control regulations, including at the Company’s flagship Morgantown, West Virginia

manufacturing facility. Mylan investors, including Mississippi, incurred significant losses when

it was revealed through a series of corrective disclosures that Mylan had violated federal quality-

control regulations, which forced the Company to dramatically restructure its Morgantown facility,

including by, among other things, terminating hundreds of employees.

       The PSLRA requires this Court to appoint the “most adequate plaintiff” to serve as Lead

Plaintiff. 15 U.S.C. § 78u-4(a)(3)(B)(i). In that regard, the Court is required to determine which
          Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 5 of 17




movant has the “largest financial interest” in the relief sought and whether that movant has made

a prima facie showing that it meets the adequacy and typicality requirements under Rule 23 of the

Federal Rules of Civil Procedure (“Rule 23”). 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). As shown below,

Mississippi is the “most adequate” plaintiff by virtue of, among other things, the significant losses

it incurred on purchases of hundreds of thousands of shares of Mylan common stock during the

Class Period.1

       In addition to asserting the largest financial interest, Mississippi readily satisfies the

relevant requirements of Rule 23 because its claims are typical of all Class members and it will

fairly and adequately represent the Class. Mississippi is a paradigmatic Lead Plaintiff under the

PSLRA because it is a dedicated institutional investor with a real financial interest in the litigation,

and Mississippi has significant experience serving as a lead plaintiff and supervising the work of

outside counsel in other complex securities class actions. Furthermore, if appointed Lead Plaintiff,

Mississippi’s prosecution of this action would be managed by the Office of the Attorney General

of the State of Mississippi. As set forth in greater detail in the Declaration of Special Assistant

Attorney General Ta’Shia S. Gordon, Mississippi fully understands the Lead Plaintiff’s obligations

to the Class under the PSLRA and is willing and able to undertake these responsibilities to ensure

the vigorous prosecution of this action.2 Indeed, through its experience serving as a lead plaintiff,

Mississippi has repeatedly demonstrated its ability and expertise in serving as an extraordinarily

qualified and effective advocate on behalf of investors in securities class actions. See Burkardt



1
  Mississippi’s PSLRA-required Certification is attached as Exhibit A to the Declaration of M.
Janet Burkardt in Support of the Motion of the Public Employees’ Retirement System of
Mississippi for Appointment as Lead Plaintiff and Approval of Its Selection of Lead Counsel (the
“Burkardt Decl.”).
2
  See Declaration of Ta’Shia S. Gordon in Support of the Motion of the Public Employees’
Retirement System of Mississippi for Appointment as Lead Plaintiff and Approval of Its Selection
of Lead Counsel, Burkardt Decl., Ex. B.

                                                   2
          Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 6 of 17




Decl., Ex. B ¶¶ 3, 11-12. This experience has resulted in the successful prosecution of over 20

securities class actions since the passage of the PSLRA, with combined recoveries of over $3.8

billion for investors. See id. ¶ 3. Moreover, Mississippi has already demonstrated its commitment

and ability to effectively prosecute this action, including through its filing of the first and only

complaint asserting these claims.

       Mississippi has further demonstrated its adequacy by selecting Bernstein Litowitz and

Kessler Topaz, law firms with substantial experience in successfully prosecuting securities class

actions, to serve as Lead Counsel for the Class. Accordingly, Mississippi respectfully requests

that the Court appoint it Lead Plaintiff and otherwise grant its motion.

                                    FACTUAL BACKGROUND

       Headquartered in Canonsburg, Pennsylvania, Mylan is the world’s second largest generic

drug manufacturer, with roughly 55 manufacturing and R&D facilities globally. Mylan’s largest

U.S. manufacturing facility is located in Morgantown, West Virginia. At the start of the Class

Period, the Morgantown facility manufactured approximately 17 billion doses of medication every

year, comprising 85% of all medicine Mylan sold in the United States in 2016.

       In September 2015, a former Mylan employee turned whistleblower disclosed to the Food

and Drug Administration (“FDA”) that, under the direct leadership of Mylan President Rajiv

Malik, Mylan employees had been manipulating drug test results to achieve passing quality-control

results, and deliberately corrupting testing data by, among other devices, intentionally crashing

Mylan testing computers to evade FDA detection. On November 7, 2016, after receiving the

whistleblower complaint, FDA inspectors arrived at Mylan’s Morgantown plant to conduct an 11-

day investigation. Upon investigating, the FDA discovered thousands of random files containing

what appeared to be forbidden exploratory tests, a tactic used to prevent detection of quality-

control failures. The FDA also found bins full of shredded documents, including quality-control


                                                 3
           Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 7 of 17




records, in areas of the facility where such documentation is supposed to be preserved, and

suspected that Mylan laboratory staff had recorded passing scores on drugs that originally fell short

of U.S. quality standards. As a result, on November 18, 2016, the FDA issued Mylan a citation

that detailed these findings and put Mylan on notice that remediation efforts were to promptly

begin.

         Throughout the Class Period, Defendants falsely attributed Mylan’s strong financial

results, in part, to the performance of its Morgantown plant, which the Company claimed to be a

“center[] of excellence.” In addition, Defendants falsely claimed that its Morgantown facility

complied with FDA regulations. As a result of these misrepresentations, shares of Mylan common

stock traded at artificially inflated prices during the Class Period.

         The truth began to be revealed on June 27, 2018, when Bloomberg reported that the FDA

had conducted a four-week investigation into the Morgantown facility in the Spring of 2018. This

investigation culminated in Mylan receiving its second citation from the FDA in less than two

years. Specifically, the FDA’s investigation detailed 13 significant deficiencies in Mylan’s

operations and found that, among other violations, Mylan’s attempts to remedy its previous

deficiencies identified during the FDA’s November 2016 inspection were “inadequate,” and that

Mylan exhibited poor quality-control oversight, major lapses in equipment cleaning, and

ineffective controls. As a result, the price of Mylan’s shares declined $1.12 per share, or

approximately 3%, from $37.45 per share to $36.33 per share.

         On August 8, 2018, Mylan disclosed that it had “undertaken a restructuring and

remediation program in Morgantown” that included a “discontinuation of a number of products”

and would have a “negative impact on production levels, product supply and operations.” As a




                                                  4
          Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 8 of 17




result, the price of Mylan’s shares declined $2.62 per share, or approximately 7%, from $39.23

per share to $36.61 per share.

       On November 9, 2018, the FDA issued a formal warning letter to Mylan concerning its

Morgantown facility, citing “significant violations of current good manufacturing practice[s]” and

finding that products at the Morgantown plant were “adulterated.” As a result, the price of Mylan’s

shares declined $1.01 per share, or approximately 3%, from $36.95 per share to $35.94 per share.

       On February 26, 2019, Mylan reported an 18% decrease in net sales from the prior year,

attributing this shortfall, in part, to its Morgantown plant restructuring, which included the

discontinuation of nearly 250 products. In addition, Mylan announced that investors should expect

“no significant new product revenue” from the Morgantown plant in 2019. As a result, the price

of Mylan’s shares declined $4.61 per share, or approximately 15%, from $30.62 per share to

$26.01 per share.

       Then, on May 7, 2019, Mylan reported a surprise loss for the first quarter of 2019 due, in

part, to additional costs associated with the restructuring of Mylan’s Morgantown plant.

Specifically, the Company reported year-over-year declines of 7% and 15% in its revenues and

earnings-per-share, respectively, as Mylan discontinued manufacturing certain products at its

Morgantown facility. Mylan also reported severely deficient adjusted free cash flow for the

quarter, attributing the decline to, among other factors, “the Morgantown remediation” and

disclosed an additional $70 million in expenses tied to the facility’s restructuring. As a result, the

price of Mylan’s shares declined $6.73 per share, or approximately 24%, from $28.26 per share to

$21.53 per share.




                                                  5
          Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 9 of 17




                                            ARGUMENT

I.      MISSISSIPPI SHOULD BE APPOINTED LEAD PLAINTIFF

        Mississippi should be appointed Lead Plaintiff because it is the movant “most capable of

adequately representing the interests of class members.” 15 U.S.C. § 78u-4(a)(3)(B)(i); see also

In re Cendant Corp. Litig., 264 F.3d 201, 243 (3d Cir. 2001). When selecting a Lead Plaintiff, the

PSLRA establishes a presumption that the “most adequate plaintiff” is the movant with “the largest

financial interest in the relief sought by the class” and “otherwise satisfies the requirements of Rule

23.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).

        A.      Mississippi Has Timely Moved For Appointment As Lead Plaintiff

        Under the PSLRA, any Class member may move for appointment as Lead Plaintiff within

60 days of the publication of notice that the first action asserting substantially the same claims has

been filed. See 15 U.S.C. § 78u-4(a)(3)(A). On June 26, 2020, Mississippi filed the first and only

securities class action asserting claims under Sections 10(b) and 20(a) of the Exchange Act against

Defendants. See ECF No. 1. That same day, counsel for Mississippi, Bernstein Litowitz,

published a notice on PR Newswire alerting investors to the pendency of the action and informing

them of the August 25, 2020 deadline to seek appointment as Lead Plaintiff. See Burkardt Decl.,

Ex. C. Accordingly, Mississippi has timely moved for appointment as Lead Plaintiff through the

filing of this motion.

        B.      Mississippi Has The Largest Financial Interest In The Relief Sought By The
                Class

        Mississippi sustained significant losses on its Class Period purchases of hundreds of

thousands of shares of Mylan common stock. See Burkardt Decl., Ex. A. Mississippi is presently

unaware of any other applicant seeking Lead Plaintiff appointment that has a larger financial

interest in the litigation. Accordingly, Mississippi has the largest financial interest of any qualified



                                                   6
         Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 10 of 17




movant seeking Lead Plaintiff status and is the presumptive “most adequate plaintiff.” 15 U.S.C.

§ 78u-4(a)(3)(B)(iii)(I).

       C.      Mississippi Satisfies The Requirements of Rule 23

       In addition to possessing the largest financial interest, Mississippi otherwise satisfies the

requirements of Rule 23. See 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(cc). On a motion to serve as Lead

Plaintiff, the movant need only make a preliminary showing that it satisfies Rule 23’s typicality

and adequacy requirements. See Cendant, 264 F.3d at 263 (finding that at the lead plaintiff stage,

movants are only required to make a “prima facie showing of typicality and adequacy”).

Mississippi unquestionably satisfies both requirements.

               1.      Mississippi’s Claims Are Typical Of Those Of The Class

       The typicality requirement is satisfied if the Lead Plaintiff movant’s claims are not

markedly different than those of the other Class members and the legal theories do not differ. See

id. at 265. Mississippi plainly satisfies this requirement because, like all other Class members, it

purchased Mylan common stock during the Class Period at prices artificially inflated by

Defendants’ materially false and misleading statements and suffered damages as a result. See Gaer

v. Educ. Mgmt. Corp., 2010 WL 4687791, at *3 (W.D. Pa. Nov. 10, 2010) (typicality satisfied

where proposed lead plaintiff “purchased shares in [the company] during the Class Period at prices

artificially inflated by the false statements and omissions of the defendants and suffered damages

as a result”). Thus, Mississippi’s claims arise from the same factual predicate and involve

substantially the same legal arguments as those of the other Class members.

               2.      Mississippi Will Fairly And Adequately Protect The Interests Of The
                       Class

       Rule 23’s adequacy requirement is satisfied when a representative party establishes that it

“will fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). To fairly



                                                 7
         Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 11 of 17




and adequately represent the Class, a Lead Plaintiff must be represented by adequate counsel and

have no claims that conflict with or are antagonistic to the Class. See Cendant, 264 F.3d at 265.

Mississippi satisfies these elements because it is a committed institutional investor with significant

resources that has experience serving as a fiduciary and possesses a substantial financial stake in

the litigation, which further bolsters Mississippi’s incentive and ability to vigorously represent the

Class. There are no facts to suggest any actual or potential conflict of interest or other antagonism

between Mississippi and other Class members.

       Further, based on its experience serving as a lead plaintiff in other complex securities class

actions, Mississippi is aware of the Lead Plaintiff’s obligations under the PSLRA to oversee and

supervise the litigation separate and apart from counsel. See Burkardt Decl., Ex. B ¶¶ 3, 7-8. This

understanding is based on, among other matters, Mississippi’s successful prosecution of over 20

securities class actions since the passage of the PSLRA, which have resulted in combined

recoveries of over $3.8 billion for investors. See, e.g., In re Merck & Co. Sec., Derivative &

“ERISA” Litig., No. 05-cv-1151 (D.N.J.) (recovering $1.06 billion); In re Bear Stearns Mortg.

Pass-Through Certificates Litig., No. 08-cv-397 (S.D.N.Y.) (recovering $500 million); In re

Schering-Plough Corp./ENHANCE Sec. Litig., No. 08-cv-397 (D.N.J.) (recovering $473 million).

Moreover, Mississippi benefits from the resources and dedicated personnel of the Office of the

Attorney General for the State of Mississippi. See Burkardt Decl., Ex. B ¶¶ 11-13. These

personnel are highly experienced in conducting and supervising complex litigation and have

repeatedly demonstrated their ability to oversee counsel and successfully prosecute securities class

actions under the PSLRA. See id.

       In addition, Mississippi is exactly the type of investor Congress sought to empower to lead

securities class actions through PSLRA—an experienced and committed institutional investor with




                                                  8
           Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 12 of 17




a substantial interest in the litigation. See H.R. Conf. Rep. No. 104-369, at *34 (1995), reprinted

in 1995 U.S.C.C.A.N. 730, 733 (1995) (explaining that “increasing the role of institutional

investors in class actions will ultimately benefit shareholders and assist courts by improving the

quality of representation in securities class actions”); Cendant, 264 F.3d at 244 (identifying

Congress’s preference for institutional investors as lead plaintiffs). As such, Mississippi is a

sophisticated institutional investor with the experience and resources to adequately litigate the

action and supervise Class counsel.

       Last, Mississippi has demonstrated its adequacy through its selection of Bernstein Litowitz

and Kessler Topaz to serve as Lead Counsel to represent the Class. As discussed more fully below,

Bernstein Litowitz and Kessler Topaz are highly qualified and experienced in securities class

action litigation. Accordingly, Mississippi satisfies the typicality and adequacy requirements of

Rule 23.

II.    THE COURT SHOULD APPROVE MISSISSIPPI’S CHOICE OF COUNSEL

       The Court should approve Mississippi’s selection of Bernstein Litowitz and Kessler Topaz

to serve as Lead Counsel. Pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(v), a movant shall, subject to

court approval, select and retain counsel to represent the class they seek to represent, and the court

should not disturb plaintiff’s choice of counsel unless it is necessary to “protect the interests of the

class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II)(aa); see also Cendant, 264 F.3d at 276 (noting that the

PSLRA “evidences a strong presumption in favor of approving a properly-selected lead plaintiff’s

decisions as to counsel selection and counsel retention”).

       Bernstein Litowitz is among the preeminent securities class action law firms in the country.

See Burkardt Decl., Ex. D (Bernstein Litowitz’s Firm Résumé). Bernstein Litowitz served as co-

lead counsel in In re WorldCom, Inc. Securities Litigation, No. 02-cv-3288-DLC (S.D.N.Y.), in

which settlements totaling more than $6 billion—one of the largest recoveries in securities class


                                                   9
         Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 13 of 17




action history—were obtained for the class. Bernstein Litowitz also served as lead counsel in In

re Cendant Corporation Securities Litigation, No. 98-cv-1664 (D.N.J.), in which settlements in

excess of $3.3 billion in cash and extensive corporate governance reforms were obtained on behalf

of the class—the largest securities class action recovery in the Third Circuit. More recently,

Bernstein Litowitz secured a $1.06 billion recovery (inclusive of attorneys’ fees) for the class in

In re Merck, No. 05-cv-1151, in which Mississippi served as co-lead plaintiff.

       Other significant examples in which courts in the Third Circuit, including this District,

have recognized Bernstein Litowitz as adequate and qualified class counsel in securities class

actions include: In re Schering-Plough, No. 08-cv-397 (recovering $473 million for investors with

Mississippi serving as co-lead plaintiff); In re Merck & Co. Vytorin/Zetia Securities Litigation,

No. 08-cv-2177 (D.N.J.) (recovering $215 million for investors); In re Lucent Technologies, Inc.

Securities Litigation, No. 00-cv-621 (D.N.J.) (recovering $667 million for investors); In re

DaimlerChrysler Securities Litigation, No. 00-cv-993 (D. Del.) (recovering $300 million for

investors); and In re EQT Corporation Securities Litigation, No. 19-cv-754 (W.D. Pa.) (currently

serving as co-lead counsel).

       Kessler Topaz specializes in prosecuting complex class action litigation and is one of the

leading law firms in its field. See Burkardt Decl., Ex. E (Kessler Topaz’s Firm Résumé). The

firm is actively engaged in complex litigation and has successfully prosecuted numerous securities

fraud class actions on behalf of injured investors and has obtained record recoveries in those cases,

including in In re Tyco International, Ltd. Securities Litigation, No. 02-md-1335 (D.N.H.) ($3.2

billion recovery) and Luther v. Countrywide Financial Corp., No. 12-cv-5125 (C.D. Cal.) ($500

million recovery). Further, Kessler Topaz is currently serving as lead counsel in some of the most

significant securities fraud class actions across the country, including Sjunde AP-Fonden v.




                                                 10
         Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 14 of 17




General Electric Co., No. 17-cv-8457 (S.D.N.Y.), Sjunde AP-Fonden v. The Goldman Sachs

Group, Inc., No. 18-cv-12084 (S.D.N.Y.), and Washtenaw County Employees’ Retirement System

v. Walgreen Co., No. 15-cv-3187 (N.D. Ill.). Kessler Topaz also obtained a rare jury verdict in

investors’ favor after a week-long trial in In re Longtop Financial Technologies Ltd. Securities

Litigation, No. 11-cv-3658 (S.D.N.Y.)—which at the time was one of just thirteen securities class

actions to reach a verdict since enactment of the PSLRA in 1995 (based on post-enactment

conduct).

       Moreover, Bernstein Litowitz and Kessler Topaz have a history of successfully prosecuting

securities fraud class actions together. Bernstein Litowitz and Kessler Topaz’s joint prosecutions,

which have resulted in recoveries collectively exceeding $4.5 billion in recent years, include,

among others: In re Bank of America Corp. Securities, Derivative, and Employee Retirement

Income Security Act (ERISA) Litigation, No. 09-md-2058 (S.D.N.Y.) ($2.425 billion recovery with

Bernstein Litowitz and Kessler Topaz as co-lead counsel); In re Citigroup Inc. Bond Litigation,

No. 08-cv-9522 (S.D.N.Y.) ($730 million recovery with Bernstein Litowitz as lead counsel and

Kessler Topaz as additional counsel); In re Wachovia Preferred Securities & Bond/Notes

Litigation, No. 09-cv-6351 (S.D.N.Y.) ($627 million recovery with Bernstein Litowitz and Kessler

Topaz as co-lead counsel); In re Lehman Bros. Equity/Debt Securities Litigation, No. 08-cv-5523

(S.D.N.Y.) ($615 million recovery with Bernstein Litowitz and Kessler Topaz as co-lead counsel);

and In re JPMorgan Chase & Co. Securities Litigation, No. 12-cv-3852 (S.D.N.Y.) ($150 million

recovery with Bernstein Litowitz and Kessler Topaz as co-lead counsel). Furthermore, Bernstein

Litowitz and Kessler Topaz are currently serving together as co-lead counsel in: In re Allergan

Generic Drug Pricing Securities Litigation, No. 16-cv-9449 (D.N.J.); In re Kraft Heinz Securities




                                                11
         Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 15 of 17




Litigation, No. 19-cv-1339 (N.D. Ill.); In re HP Inc. Securities Litigation, No. 20-cv-1260 (N.D.

Cal.); and Cohen v. Luckin Coffee Inc., No. 20-cv-1293 (S.D.N.Y.).

       Thus, the Court may be assured that by granting this motion, the Class will receive the

highest caliber of legal representation. Accordingly, the Court should approve Mississippi’s

selection of Bernstein Litowitz and Kessler Topaz as Lead Counsel for the Class.

                                         CONCLUSION

       For the reasons stated above, Mississippi respectfully requests that the Court: (i) appoint

Mississippi as Lead Plaintiff; (ii) approve Mississippi’s selection of Bernstein Litowitz and Kessler

Topaz as Lead Counsel for the Class; and (iii) grant such other relief as the Court may deem just

and proper.

DATED: August 25, 2020                            Respectfully submitted

                                                  WEISS BURKARDT KRAMER LLC

                                                  /s/ M. Janet Burkardt
                                                  M. Janet Burkardt (PA. I.D. #85582)
                                                  445 Fort Pitt Boulevard, Suite 503
                                                  Pittsburgh, PA 15219
                                                  Telephone: (412) 391-9890
                                                  Facsimile: (412) 391-9685
                                                  jburkardt@wbklegal.com

                                                  Liaison Counsel for Proposed Lead Plaintiff
                                                  Public Employees’ Retirement System of
                                                  Mississippi


                                                  BERNSTEIN LITOWITZ BERGER
                                                   & GROSSMANN LLP

                                                  Gerald H. Silk
                                                  Avi Josefson
                                                  Michael D. Blatchley
                                                  1251 Avenue of the Americas
                                                  New York, NY 10020
                                                  Telephone: (212) 554-1400


                                                 12
Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 16 of 17




                              Facsimile: (212) 554-1444
                              jerry@blbglaw.com
                              avi@blbglaw.com
                              michaelb@blbglaw.com


                              KESSLER TOPAZ MELTZER &
                               CHECK, LLP

                              Naumon A. Amjed
                              Darren J. Check
                              Ryan T. Degnan
                              280 King of Prussia Road
                              Radnor, PA 19087
                              Telephone: (610) 667-7706
                              Facsimile: (610) 667-7056
                              namjed@ktmc.com
                              dcheck@ktmc.com
                              rdegnan@ktmc.com

                              Counsel for Proposed Lead Plaintiff Public
                              Employees’ Retirement System of Mississippi
                              and Proposed Lead Counsel for the Class




                              13
         Case 2:20-cv-00955-NR Document 18 Filed 08/25/20 Page 17 of 17




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 25, 2020, a copy of the foregoing was filed electronically

with the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to counsel

of record by operation of the Court’s CM/ECF automated filing system.



                                             /s/ M. Janet Burkardt
                                             M. Janet Burkardt (PA. I.D. #85582)
